DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,797,641 in view of Wang et al. US 2011/0279141. 
The difference between the claims is the addition of a “cell interface temperature control device ….controls a temperature of the cell interface plate and the container.”  However, Wang teaches in paragraph [0036] and Figure 4A Z-stage combinatorial characterization apparatus 5 can optionally measure the temperature of the solar cell 35 currently being measured and correct for any temperature increase that occurs (e.g., due to expose of light 15 from lamp 10) of substrate 40.  Alternatively, substrate 40 may be cooled during the characterization of the solar cell 35 to maintain a steady temperature during each measurement.  For example, in one embodiment, a heat sink (not shown) is used to cool substrate 40.  Additionally, in another embodiment Wang teaches in Figures 6A-B and paragraph [0039] while not shown in FIGS. 6A and 6B, in one embodiment, the sample tray 80 may be temperature controlled to regulate the temperature of the substrate 40 being tested.  Therefore the feature of the cell interface temperature control is known.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified ‘641 patent in view of Wang to have included the features of “cell interface temperature control device ….controls a temperature of the cell interface plate and the container” because high performance combinatorial .
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,797,641 in view of Wang et al. US 2011/0279141 in view of Zara et al. US 2015/0222228.
The difference between the claims is the addition of a “cell interface temperature control device ….controls a temperature of the cell interface plate and the container.”  However, Wang teaches in paragraph [0036] and Figure 4A Z-stage combinatorial characterization apparatus 5 can optionally measure the temperature of the solar cell 35 currently being measured and correct for any temperature increase that occurs (e.g., due to expose of light 15 from lamp 10) of substrate 40.  Alternatively, substrate 40 may be cooled during the characterization of the solar cell 35 to maintain a steady temperature during each measurement.  For example, in one embodiment, a heat sink (not shown) is used to cool substrate 40.  Additionally, in another embodiment Wang teaches in Figures 6A-B and paragraph [0039] while not shown in FIGS. 6A and 6B, in one embodiment, the sample tray 80 may be temperature controlled to regulate the temperature of the substrate 40 being tested.  Therefore the feature of the cell interface temperature control is known.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified ‘641 patent in view of Wang to have included the features of “cell interface temperature control device ….controls a temperature of the cell interface plate and the container” because high performance combinatorial characterization tools are needed to quickly process and characterize the combinatorial test substrates (Wang [0006]).
“light source plate temperature control device … controls a temperature of the light source plate.”  However, Zara teaches in paragraph [0073] the device further comprises an initialisation component 5 configured to adjust an operating temperature of the light source 2 as a function of the study emitting power.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified ‘641 patent in view of Wang in view of Zara to have included the features of “light source plate temperature control device … controls a temperature of the light source plate” because   an issue concerning the tests of the photovoltaic panels, notably on lighting banks that make it possible to perform tests correctly and rapidly (Zara [0008]).

Claim No.
Instant Application 17/063,157
US 10,797,641
1
A system comprising: a light source plate, wherein the light source plate emits light at an intensity level;

a cell interface plate;

a container proximate to the light source plate and coupled to the cell interface plate, wherein the container comprises a plurality of photosensitive devices, wherein a plurality of pins associated with a plurality of pixels of each of the plurality of photosensitive devices interfaces with the container, and wherein the container interfaces the plurality of pins to the cell interface plate;

a light metering device proximate to the light source plate, wherein the light metering device measures the intensity of emissions from the light source plate to the photosensitive devices;

a light power source coupled to the light source plate, wherein the light power source controls one 

a multiplexor coupled to the cell interface plate, wherein the multiplexor activates circuitry to address the plurality of pixels;

a measuring device coupled to the multiplexor, wherein the measuring device receives one or more performance measurements associated with the plurality of pixels; and

a cell interface temperature control device coupled to the cell interface plate, wherein the cell interface temperature control device controls a temperature of the cell interface plate and the container.




Claim 1 line 4

Claim 1 lines 5-11








Claim 1 lines 12-15




Claim 1 lines 16-18




Claim 1 lines 19-21



Claim 1 lines 22-25




Wang [0036] and Figure 4A

wherein the light power source is a programmable power supply.
Claim 2
3
further comprising: a temperature metering device within the container, wherein the temperature metering device measures the temperature associated with the one or more photosensitive devices.
Claim 3
4
further comprising: a client communicatively coupled to the light power source, the multiplexor and the measuring device.
Claim 4
5
further comprising:  a photosensitive device test system, wherein the photosensitive device test system comprises the light source plate, the cell interface plate, and the container.
Claim 5
6
further comprising: one or more substrates within the container, wherein each of the one or more substrates comprises one or more photosensitive devices.
Claim 6
7
further comprising: a humidity measurement device within the container, wherein the humidity measurement device measures the humidity within the container.
Claim 7
8
further comprising: an atmospheric measurement device within the container, wherein the atmospheric measurement device measures the atmosphere within the container.
Claim 8
9
further comprising: a vibration detector, wherein the vibration detector measures any vibrations to which the one or more photosensitive devices is exposed.
Claim 9

wherein the light source place comprises one or more of a fluorescent light source, an incandescent light source, a laser, a thermos ionic emitter, or a light emitting diode.
Claim 10
11
wherein the light source place comprises a light emitting diode.
Claim 11
12
wherein the intensity level is less than or equal to one sun equivalent.
Claim 12
13
wherein the intensity level is greater than or equal to one sun equivalent.
Claim 13
14
wherein the intensity level is ten sun equivalents
Claim 14
15
wherein the plurality of photosensitive devices comprises one or more of photovoltaics, photodiodes, photoresistors, photocapacitors, phototransducers, or phototransistors.
Claim 15
16
wherein the plurality of photosensitive devices comprises at least one photovoltaic.
Claim 16
17
wherein the light metering device comprises a photo diode or a thermistor.
Claim 17
18
wherein the light metering device measures the intensity level at a timed interval.
Claim 18
19
wherein the temperature metering device measures the measures the temperature associated with the one or more photosensitive devices at a timed interval.
Claim 19
20
A system comprising: a light source plate, wherein the light source plate emits light at an intensity level;

a cell interface plate;

a container proximate to the light source plate and coupled to the cell interface plate, wherein the container contains one or more substrates, wherein each of the one or more substrates comprises a plurality of photosensitive devices, and a thermoconductive compound adjacent to at least one side of the plurality of photosensitive devices, wherein a plurality of pins associated with a plurality of pixels of each of the plurality of photosensitive devices interfaces with the container, and wherein the container interfaces the plurality of pins to the cell interface plate;



a light metering device proximate to the light source plate, wherein the light metering device measures the intensity of emissions from the light source plate to the photosensitive devices;

a light power source coupled to the light source plate, wherein the light power source controls one or more of current and voltage to the light source plate;

a multiplexor coupled to the cell interface plate, wherein the multiplexor activates circuitry to address the plurality of pixels;

a measuring device coupled to the multiplexor, wherein the measuring device receives one or more performance measurements associated with the plurality of pixels;

a cell interface temperature control device coupled to the cell interface plate, wherein the cell interface temperature control device controls a temperature of the cell interface plate and the container; and

a light source plate temperature control device coupled to the light source plate, wherein the light source plate temperature control device controls a temperature of the light source plate.




Claim 20 line 4

Claim 20 lines 5-15


















Claim 20 lines 20-23




Claim 20 lines 24-26




Claim 20 lines 27-29



Claim 20 lines 30-33




Wang [0036] and Figure 4A




Zara [0073]




 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422